DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application 62/598657 under 35 U.S.C. 120 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Species I, Fig 4-13, in the reply filed on 21 January 2021 is acknowledged. The restriction of the subspecies between Subspecies A (Fig 14), Subspecies B (Fig 23) and Subspecies C (Fig 15C) is withdrawn and thus no election is required.
Claims 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, Fig 14-23, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,940 (referred to at Thompson ‘940) in view of Firsov (US 2008/0021357).
With respect to claim 1, Thompson ‘940 claim 1 discloses A system for externally applying corrective force to a torso of a patient (claim1, A system for externally applying corrective force to a vertebral column of a patient comprising), said system comprising: plurality of ring structures spaced-apart along a vertical axis (claim 1, a plurality of separate ring segments that are each adapted to conform to the circumference of the torso of a patient and are positioned in a spaced, substantially coaxial configuration about a vertical axis), wherein said plurality of ring structures includes an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment) and at least one coupling member disposed between each vertically adjacent pair of ring structures, wherein each coupling member is adjustably fixated at an inferior end to the inferior ring structure and at a superior end to the superior ring structure (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent   
Thompson ‘940 claim 1 is silent on and wherein at least some of said ring structures comprise a plurality of elements linked together so that said ring structure conform to a circumference of a torso of the patient.
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein at least some of said ring structures comprise a plurality of elements linked together (Fig 3, Fig 26, each of the ring 14/14’ structures detailed and shown made of plurality of elements 16, 22, 18, 32, and 17) so that said ring structure conform to a circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).

    PNG
    media_image1.png
    608
    596
    media_image1.png
    Greyscale

Annotated Fig 2, Firsov

With respect to claim 2, Thompson ‘940 claim 1/Firsov discloses The system of claim 1, wherein the linked elements (Firsov Fig 3, links 16/22/18/32/17) are configured so that individual elements may be added to or removed from the ring structure to change at least one of a preselected size and a preselected shape of the ring structure (Firsov Fig 24, repeated identical structure of links 16 would allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user [0007]).  

With respect to claim 3, Thompson ‘940 claim 1/Firsov discloses The system of claim 2, wherein the ring structure comprises individual linked elements (Firsov Fig 3, links 16/22/18/32/17) having different geometries whereby the individual linked elements can be connected in an order selected to provide a particular peripheral shape (Firsov Fig 24, Fig 3, links 16 and links 22 shown to be different in geometry, links 16 would allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user and their respective peripheral shape [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 4, Thompson ‘940 claim 1/Firsov discloses The system of claim 2, wherein at least some circumferentially adjacent linked elements (Firsov Fig 3, links 16/22/18/32/17) are fixedly attached to one another (Firsov [0040], [0053], hinge pins 32/32’ allow for a fixed attachment of the links 16, 22, interpreted to be a fixed attachment as they the pins 32/32’ prevents slippage and disconnects while allowing hinging).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 5, Thompson ‘940 claim 1/Firsov discloses The system of claim 3, wherein the at least some circumferentially adjacent linked elements (Firsov Fig 3, links 16/22/18/32/17) are connected by threaded fasteners (Firsov Fig 21, some links 16 of the adjacent links 16/22/18/32/17 are connected to other linking elements 17 by a threaded fastener 90).  

With respect to claim 6, Thompson ‘940 claim 1/Firsov discloses The system of claim 1, wherein at least some of the ring structures (Firsov Fig 4, rings structures 14/14’) have anterior gaps configured to be joined by an adjustable closure component (Firsov Fig 1, Fig 2, rings 14/14’ have an anterior gap at buckles 18/strap 19 where the rings 14/14’ connect to zipper 8/8’/4 which is a closure component, straps 19 are adjustable as they can be tightened- [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links including a zipper system as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and ease of donning and doffing (Firsov [0036]).
With respect to claim 7, Thompson ‘940 claim 1/Firsov discloses The system of claim 6, wherein the adjustable closure component comprises a strap (Firsov Fig 3, [0039], adjustable strap 19 is a strap).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links including a zipper/strap system as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and ease of donning and doffing (Firsov [0036]).
With respect to claim 8, Thompson ‘940 claim 1/Firsov discloses The system of claim 1, wherein at least one coupling member (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) disposed between vertically adjacent pairs of ring structures (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) is located on a dorsal side of the ring structures (Thompson ‘940 claim 1, at least 
With respect to claim 10, Thompson ‘940 claim 1/Firsov discloses The system of claim 1, wherein at least some of the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) define a periphery lying in a single plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 11, Thompson ‘940 claim 1/Firsov discloses The system of claim 1, wherein at least some of the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) define a periphery having portions lying in different vertically spaced-part planes (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members and links 22 which make up a portion of rings 14/14’ are different in size from links 16, the periphery of rings 14/14’lines in multiple planes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 12, Thompson ‘940 claim 1/Firsov discloses The system of claim 10, wherein the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) include linked elements (Firsov Fig 3, links 16/22/18/32/17) which extend vertically between a first plane and a second plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane and a bottom edge with lies in a different plane, the links 16 extend between the top edge plane and bottom edge plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual 
With respect to claim 13, Thompson ‘940 claim 1/Firsov discloses The system of claim 10, wherein the ring superior structure defines a periphery having portions lying in different vertically space-part planes (Firsov Annotated Fig 2, superior ring structure interpreted to include element 30 which lies in a different plane than the links 16/22/18/32/17) and all other ring structures define a periphery lying in a single plane (Firsov Annotated Fig 2, intermediate rings and inferior rings shown a periphery comprised of members 16/22 which all have a center that lies in a single plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 14, Thompson ‘940 claim 1 discloses A system for externally applying corrective force to a torso of a patient (claim 1, A system for externally applying corrective force to a vertebral column of a patient comprising) comprising: a plurality of ring structures that are each configured to conform to a circumference of a torso of the patient and are each positioned in a spaced, substantially coaxial configuration about a vertical axis (claim 1, plurality of separate ring segments that are each adapted to conform to the circumference of the torso of a patient and are positioned in a spaced, substantially coaxial configuration about a vertical axis), wherein said plurality of ring structures includes at an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment) and at least one elastic member disposed between each vertically adjacent pair of ring structures (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment). 
Thompson ‘940 claim 1 is silent on and wherein the superior ring structure is configured to span an upper region of the patient's back and to extend downward to span the patient's torso below the 
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein the superior ring structure is configured to span an upper region of the patient's back (Annotated Fig 2, Fig 1, [0038], superior ring structure detailed to surround the user, the superior ring would be capable of placement on the upper back of the user and held in place by shoulder straps 10/10’) and to extend downward to span the patient's torso below the patient's arms (Annotated Fig 2, Fig 1, the superior ring would be capable of placement on the upper back below the arms of the user and held in place by shoulder straps 10/10’- device structure shown in Fig 1 would require this placement to function-  as the superior ring is comprised of links 16/22/18/32/17, members 16 and 22 of which each have a width that extends vertically as is placed on the torso, the superior ring has a width which extends downward to span a portion of the users torso); and at least one elastic member disposed between each vertically adjacent pair of ring structures (Fig 2, [0041], at least one elastic member is biasing means 35, elastic member 35 shown to extend along the vertical axis and connect all the rings 14/14’, thus also connects adjacent ring pairs), wherein each elastic member is secured and adjustably fixated at an inferior end to the inferior ring unit and at a superior end to the superior ring (Annotated Fig 2, [0041], elastic member 35 with an inferior end connected/secured at the inferior ring, elastic member 35 with a superior end connected/secured at the superior ring, elastic member 35 shown secured via adjustable clamps 36, adjustment at the clamps 36 at the inferior ring would cause an adjusted relationship at the superior ring thus the elastic member is adjustably secured to both the superior and inferior ring).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 15, Thompson ‘940 claim 1/Firsov discloses The system of claim 11, wherein the superior ring structure is further configured to span an anterior region of the patient's torso 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and a shoulder attachment as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) while the shoulder members prevent undue pressure on the user (Firsov [0055]).
With respect to claim 16, Thompson ‘940 claim 1/Firsov discloses The system of claim 12, wherein the superior ring structure has a posterior region (Firsov Fig 3, each ring 14/14’, including the superior ring, has a posterior region 22), a pair of lateral regions (Firsov Fig 3, each ring 14/14’, including the superior ring, has a lateral region comprised of links 16 on either side of posterior portion 22), and an anterior region (Firsov Fig 3, each ring 14/14’, including the superior ring, has an anterior region at 18/19), wherein each of said posterior, lateral, and anterior regions is aligned generally horizontally relative to the vertical axis (Firsov Fig 1, Fig 1, Fig 3, anterior 19/18, posterior 22, and lateral 16 regions shown generally horizontal) and said regions are interconnected by vertical regions (Firsov Fig 2, said regions are interconnected to adjacent rings sections via vertical regions comprised of the coupling member 26/28/24/35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 17, Thompson ‘940 claim 1/Firsov discloses The system of claim 13, wherein at least some of said ring structures comprise a plurality of elements linked together (Firsov Fig 2, Fig 4, all of the rings 14/14’ are shown comprised of a plurality of linking elements 16 and 22) so that said ring structure conforms to a circumference of a torso of the patient (Firsov [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso).  

With respect to claim 18, Thompson ‘940 claim 1/Firsov discloses The system of claim 14, wherein said plurality of elements linked together (Firsov Fig 3, linking elements 16/22/18/32/17) comprise both horizontal elements and vertical elements (Firsov Fig 26, linking elements 16 shown to comprise members 16 which extend horizontally and link 32 which extend vertically).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 21, Thompson ‘940 claim 1/Firsov discloses The method as in claim 17, wherein at least 50% of the individual ring elements have different geometries (Firsov Fig 24, Fig 3, rings elements 22/16/32 make up each ring, for every element 16 there is an element 32, there is a single element 22 and there are two elements 32 for each element 22, thus over 50% of elements that are not element 16 and thus have a different geometry with respect to element 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).

Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,667,940 (referred to at Thompson ‘940) in view of Firsov.
With respect to claim 9, Thompson ‘940 claim 6 discloses A system for externally applying corrective force to a torso of a patient (claim1, A system for externally applying corrective force to a  and at least one coupling member disposed between each vertically adjacent pair of ring structures, wherein each coupling member is adjustably fixated at an inferior end to the inferior ring structure and at a superior end to the superior ring structure (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment; interpreted to be the combined drive unit, elastic member, and receiver which together are an example of a coupling member), wherein at least one coupling member (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) disposed between vertically adjacent pairs of ring structures (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) is located on a dorsal side of the ring structures (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment), further comprising at least one additional coupling member (Thompson ‘940 claim 6, wherein each ring segment except the second terminal ring segment comprises a pair of dorsal drive units on a dorsal surface of said ring segment and spaced on either side of a longitudinal axis) disposed between vertically adjacent pairs of ring structures located on a lateral side of the ring structures (Thompson ‘940 claim 6, wherein each ring segment except the second terminal ring segment comprises a pair of dorsal drive units on a dorsal surface of said ring segment and spaced on either side of a longitudinal axis, each of elastic members are shown to be on a lateral side of the rings compared to the coupling members).  

Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein at least some of said ring structures comprise a plurality of elements linked together (Fig 3, Fig 26, each of the ring 14/14’ structures detailed and shown made of plurality of elements 16, 22, 18, 32, and 17) so that said ring structure conform to a circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).

Claims 19-20, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,667,940 (referred to at Thompson ‘940) in view of Firsov.
With respect to claim 19, Thompson ‘940 claim 16 discloses A method for configuring a system to apply a corrective force to a vertebral column of a patient (claim 16, A method of externally applying corrective force to a vertebral column of a patient), an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures, wherein each ring structure conforms to a circumference of a torso of the patient (claim 16, placing at least three ring separate segments including an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment in a spaced, substantially coaxial configuration about a vertical axis on a torso of the patient such that each said ring segment conforms to a circumference of said torso); and elastically joining the inferior terminal ring structure, the superior terminal ring structure, and the at least one intermediate ring structure along a vertical axis to form the system (claim 16, securing an elastic member between a terminal dorsal drive unit on a terminal 
Thompson ‘940 claim 16 is silent on said method comprising: providing a plurality of ring elements; linking individual ring elements together to form an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure.
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), comprising the steps of method for configuring a system to apply a corrective force to a vertebral column of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), said method comprising: providing a plurality of ring elements (Fig 2, plurality of ring structures 14/14’ shown to be a plurality of elements 16/22, method step is thus met); linking individual ring elements together (Fig 3, elements 16/22/18/32/17 shown linked to form rings 14/14’, method step is thus met) to form an inferior terminal ring structure (Annotated Fig 2, inferior ring structure), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (Annotated Fig 2, intermediate ring structures identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 14 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 20, Thompson ‘940 claim 16/Firsov discloses The method as in claim 19, wherein at least some of the individual ring elements have different geometries (Firsov Fig 3, ring elements 16 and 22 shown to have a different geometry).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 16 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 22, Thompson ‘940 claim 16/Firsov discloses The method as in claim 19, wherein elastically joining the inferior terminal ring structure (Firsov Annotated Fig 2, inferior ring), the superior terminal ring structure (Firsov Annotated Fig 2, superior ring), and the at least one intermediate ring structure (Firsov Annotated Fig 2, intermediate rings) -17-along a vertical axis comprises placing at least one elastic member between each vertically adjacent pair of ring structures (Firsov Fig 2, elastic member 35 shown to be placed in a position to connect and span each ring structure, thus has been placed between each adjacent ring pair).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 16 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 23, Thompson ‘940 claim 16/Firsov discloses The method as in claim 19, wherein each elastic member (Firsov Fig 2, elastic member 35) is secured and adjustably fixated at an inferior end to the inferior ring structure and at a superior end to the superior ring structure (Firsov Annotated Fig 2, [0041], elastic member 35 with an inferior end connected/secured at the inferior ring, elastic member 35 with a superior end connected/secured at the superior ring, elastic member 35 secured via adjustable clamps 36, adjustment at the clamps 36 at the inferior ring would cause an adjusted relationship at the superior ring thus the elastic member is adjustably secured to both the superior and inferior ring).  
Claim Objections
Claims 1, 13, 14, 17, and 23 are objected to because of the following informalities: 
Claim 1 line 7 states “a torso”, as a torso has already been introduced the limitation should read “the torso”.
Claim 1 line 9-10 states “at an inferior end to the inferior ring structure and at a superior end to the superior ring structure” the limitation should read “at an inferior end to the inferior terminal ring structure and at a superior end to the superior terminal ring structure”. 
Claim 13 line 1 states “the ring superior structure”, the limitation should read “the superior ring structure”.
Claim 14 line 9 states “the patient’s arm”, the limitation should read “a patient’s arm”.
Claim 14 line 11-12 states “to the inferior ring unit and at a superior end to the superior ring”, the limitation should read “to the inferior terminal ring structure and at a superior end to the superior terminal ring structure”. 
Claim 17 lines 2-3 states “conforms to a circumference of a torso of the patient”, the limitation should read “conforms to the circumference of the torso of the patient”.
Claim 23 line 1 states “each elastic member”, the parent claim introduces “elastically joining” but does not directly state there is an elastic member.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said plurality of elements linked together" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firsov (US 2008/0021357).
With respect to claim 1, Firsov discloses A system for externally applying corrective force to a torso of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), said system comprising: plurality of ring structures spaced-apart along a vertical axis (Fig 2, plurality of ring structures 14/14’ shown spaced along a vertical axis that would extend along a spine and extends along members 35- Annotated Fig 2), wherein said plurality of ring structures includes an inferior terminal ring structure (Annotated Fig 2, inferior ring structure), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure (Annotated Fig 2, intermediate ring structures) disposed between the inferior and superior terminal ring structures 

    PNG
    media_image1.png
    608
    596
    media_image1.png
    Greyscale

Annotated Fig 2, Firsov
With respect to claim 2, Firsov discloses The system of claim 1, wherein the linked elements (Fig 3, links 16/22/18/32/17) are configured so that individual elements may be added to or removed from the ring structure to change at least one of a preselected size and a preselected shape of the ring structure (Fig 24, repeated identical structure of links 16 allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user [0007]).  
With respect to claim 3, Firsov discloses The system of claim 2, wherein the ring structure comprises individual linked elements (Fig 3, individual links 16, 22, 17) having different geometries 
With respect to claim 4, Firsov discloses The system of claim 2, wherein at least some circumferentially adjacent linked elements (Fig 3, links 16/22/18/32/17) are fixedly attached to one another ([0040], [0053], hinge pins 32/32’ allow for a fixed attachment of the links 16, 22, interpreted to be a fixed attachment as they the pins 32/32’ prevents slippage and disconnects while allowing hinging).  
With respect to claim 5, Firsov discloses The system of claim 3, wherein the at least some circumferentially adjacent linked elements (Fig 3, links 16/22/18/32/17) are connected by threaded fasteners (Fig 21, links 16 are connected to other linking elements 17 by a threaded fastener 90).  
With respect to claim 6, Firsov discloses The system of claim 1, wherein at least some of the ring structures (Fig 4, rings structures 14/14’) have anterior gaps configured to be joined by an adjustable closure component (Fig 1, Fig 2, rings 14/14’ have an anterior gap at buckles 18/strap 19 where the rings 14/14’ connect to zipper 8/8’/4 which is a closure component, straps 19 are adjustable as they can be tightened- [0039]).  
With respect to claim 7, Firsov discloses The system of claim 6, wherein the adjustable closure component comprises a strap (Fig 3, [0039], adjustable strap 19 is a strap).  
With respect to claim 8, Firsov discloses The system of claim 1, wherein at least one coupling member (Fig 2, multiple coupling members each comprised of 26/28/24/35) disposed between vertically adjacent pairs of ring structures (Fig 2, rings 14/14’) is located on a dorsal side of the ring structures (Fig 2, multiple coupling members each comprised of 26/28/24/35 shown on the dorsal/back of the ring structure- [0040]).  
With respect to claim 9, Firsov discloses The system of claim 8, further comprising at least one additional coupling member (Fig 2, Fig 26, multiple coupling members each comprised of 26/28/24/35, multiple other elastic members 35 and couplings 26/28/24/35 shown and interpreted to be an additional coupling member) disposed between vertically adjacent pairs of ring structures located on a lateral side of the ring structures (Fig 2, additional elastic members 35 shown between vertically adjacent ring pairs, 
With respect to claim 10, Firsov discloses The system of claim 1, wherein at least some of the ring structures (Fig 2, rings 14/14’) define a periphery lying in a single plane (Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane).  
With respect to claim 11, Firsov discloses The system of claim 1, wherein at least some of the ring structures (Fig 2, rings 14/14’) define a periphery having portions lying in different vertically spaced-part planes (Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members and links 22 which make up a portion of rings 14/14’ are different in size from links 16, the periphery of rings 14/14’lines in multiple planes).  
With respect to claim 12, Firsov discloses The system of claim 10, wherein the ring structures (Fig 3, rings 14/14’) include linked elements (Fig 3, links 16/22/18/32/17) which extend vertically between a first plane and a second plane (Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane and a bottom edge with lies in a different plane, the links 16 width extends between the top edge plane and bottom edge plane).  
With respect to claim 13, Firsov discloses The system of claim 10, wherein the ring superior structure defines a periphery having portions lying in different vertically space-part planes (Annotated Fig 2, superior ring structure interpreted to include element 30 which lies in a different plane than the links 16/22) and all other ring structures define a periphery lying in a single plane (Annotated Fig 2, intermediate rings and inferior rings shown a periphery comprised of members 16/22 which all have a center that lies in a single plane).  
With respect to claim 14, Firsov discloses A system for externally applying corrective force to a torso of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed) comprising: a plurality of ring structures (Fig 2, plurality of ring structures 14/14’ shown) that are each configured to conform to a circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso) and are each positioned in a spaced, substantially coaxial configuration about a vertical axis (Fig 2, plurality of   
With respect to claim 15, Firsov discloses The system of claim 11, wherein the superior ring structure is further configured to span an anterior region of the patient's torso above the patient's arms (Annotated Fig 2, [0037] superior ring structure interpreted to include the shoulder straps 10/10’ which extend above the arms).  
With respect to claim 16, Firsov discloses The system of claim 12, wherein the superior ring structure has a posterior region (Fig 3, each ring 14/14’, including the superior ring, has a posterior region   
With respect to claim 17, Firsov discloses The system of claim 13, wherein at least some of said ring structures comprise a plurality of elements linked together (Fig 2, Fig 4, all of the rings 14/14’ are shown comprised of a plurality of linking elements 16, 32, and 22) so that said ring structure conforms to a circumference of a torso of the patient ([0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso).  
With respect to claim 18, Firsov discloses The system of claim 14, wherein said plurality of elements linked together (Fig 3, linking elements 16/32/22) comprise both horizontal elements and vertical elements (Fig 26, linking elements 16 shown to comprise members 16 which extend horizontally and link 32 which extend vertically).  
With respect to claim 19, Firsov discloses A method for configuring a system to apply a corrective force to a vertebral column of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), said method comprising: providing a plurality of ring elements (Fig 2, plurality of ring structures 14/14’ shown to be a plurality of elements 16/32/22, method step is thus met); linking individual ring elements together (Fig 3, elements 16/32/22 shown linked to form rings 14/14’, method step is thus met) to form an inferior terminal ring structure (Annotated Fig 2, inferior ring structure), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (Annotated Fig 2, intermediate ring structures identified), wherein each ring structure conforms to a circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso); and elastically joining the inferior terminal ring structure, the superior terminal ring structure, and the at least one intermediate ring structure along a vertical axis to 
With respect to claim 20, Firsov discloses The method as in claim 19, wherein at least some of the individual ring elements have different geometries (Fig 3, ring elements 16/32/22 each shown to have a different geometry).  
With respect to claim 21, Firsov discloses The method as in claim 17, wherein at least 50% of the individual ring elements have different geometries (Fig 24, Fig 3, rings elements 16/32/22 make up each ring, for every element 16 there is an element 32, there is a single element 22 and there are two elements 32 for each element 22, thus over 50% of elements that are not element 16 and thus have a different geometry with respect to element 16).  
With respect to claim 22, Firsov discloses The method as in claim 19, wherein elastically joining the inferior terminal ring structure (Annotated Fig 2, inferior ring), the superior terminal ring structure (Annotated Fig 2, superior ring), and the at least one intermediate ring structure (Annotated Fig 2, intermediate rings) -17-along a vertical axis comprises placing at least one elastic member between each vertically adjacent pair of ring structures (Fig 2, elastic member 35 shown to be placed in a position to connect and span each ring structure, thus has been placed between each adjacent ring pair).  
With respect to claim 23, Firsov discloses The method as in claim 19, wherein each elastic member (Fig 2, elastic member 35) is secured and adjustably fixated at an inferior end to the inferior ring structure and at a superior end to the superior ring structure (Annotated Fig 2, [0041], elastic member 35 with an inferior end connected/secured at the inferior ring, elastic member 35 with a superior end connected/secured at the superior ring, elastic member 35 secured via adjustable clamps 36, adjustment at the clamps 36 at the inferior ring would cause an adjusted relationship at the superior ring thus the elastic member is adjustably secured to both the superior and inferior ring).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neffeler US 757140 and Archer III US 5586561 are cited to show that characteristic of the claimed device are well known to those of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786